DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael D. Kaminski on 3/10/2022.

Claims 1, 9 and 12 have been amended as follows:
 
1. (Currently Amended) A vehicle entry system comprising: 
a portable terminal; and 
an in-vehicle device configured to perform wireless communication with the portable terminal, 
wherein the in-vehicle device comprises: 
a door opening and closing device configured to lock a door of a vehicle at a closed state and to open the door to a predetermined opening degree; and 
an in-vehicle controller configured to authenticate the portable terminal and to control a driving system of the vehicle and the door opening and closing device on the basis of an instruction to be transmitted from the authenticated portable terminal, 
wherein the portable terminal comprises: 

a terminal controller configured to output an instruction to the in-vehicle controller on the basis of an operation on the interface, 
wherein the touch panel is configured to display a plurality of icons comprising: 
a start icon for instructing start of the driving system of the vehicle; 
an advance icon for instructing advance to an openable position of the door; 
an advance and door opening icon for instructing the vehicle to advance to the openable position of the door and to open the door by the door opening and closing device after the advance, wherein the in-vehicle controller is configured to advance the vehicle to the openable position of the door and to additionally open the door to the predetermined opening degree after the advance, when an instruction from the advance and door opening icon is received; 
a retreat icon for instructing retreat to the openable position of the door;
a retreat and door opening icon for instructing the vehicle to retreat to the openable position of the door and to open the door by the door opening and closing device after the retreat, wherein the in-vehicle controller is configured to retreat the vehicle to the openable position of the door and to additionally open the door to the predetermined opening degree after the retreat, when an instruction from the retreat and door opening icon is received; and
wherein the openable position of the door is 
wherein the positional relation is detected on the basis of a radio wave intensity of a signal transmitted from the portable terminal and received in the in-vehicle device and a positional relation between an antenna of the in-vehicle device having received the signal and the door.


a portable terminal; and 
an in-vehicle device configured to perform wireless communication with the portable terminal, 
wherein the in-vehicle device comprises: 
a door opening and closing device configured to lock a driver seat door of a vehicle at a closed state and to open the driver seat door to a predetermined opening degree; 
and an in-vehicle controller configured to authenticate the portable terminal and to control a driving system of the vehicle and the door opening and closing device on the basis of an instruction to be transmitted from the authenticated portable terminal, 
wherein the portable terminal comprises: 
an interface including a touch panel; and 
a terminal controller configured to output an instruction to the in-vehicle controller on the basis of an operation on the interface,
wherein the touch panel is configured to display:
an advance and door opening icon for instructing the vehicle to advance to an openable position of the driver seat door and to open the driver seat door by the door opening and closing device after the advance, wherein the in-vehicle controller is configured to advance the vehicle to the openable position of the driver seat door and to additionally open the driver seat door to the predetermined opening degree after the advance, when an instruction from the advance and door opening icon is received;
a retreat and door opening icon for instructing the vehicle to retreat to the openable position of the driver seat door and to open the driver seat door by the door opening and closing device after the retreat, wherein the in-vehicle controller is configured to retreat the vehicle to the openable position of the door and to additionally open the door to the predetermined opening degree after the retreat, when an instruction from the retreat and door opening icon is received; and

wherein the positional relation is detected on the basis of a radio wave intensity of a signal transmitted from the portable terminal and received in the in-vehicle device and a positional relation between an antenna of the in-vehicle device having received the signal and the door.

12. (Currently Amended) An in-vehicle device configured to perform wireless communication with a portable terminal, the in-vehicle device comprising:
a door opening and closing device configured to lock a door of a vehicle, which has the in-vehicle device mounted therein, at a closed state and to open the door to a predetermined opening degree; and
an in-vehicle controller configured to authenticate the portable terminal and to control a driving system of the vehicle and the door opening and closing device on the basis of an instruction to be transmitted from the authenticated portable terminal,
wherein in response to an instruction to be transmitted from the portable terminal, the in-vehicle controller is configured to start a driving system of the vehicle and control the vehicle to: 
advance the vehicle to an openable position of the door and additionally open the door by the door opening and closing device after advancing the vehicle to the openable position of the door; 
or retreat the vehicle to the openable position of the door and additionally open the door by the door opening and closing device after retreating the vehicle to the openable position of the door, and
wherein the openable position of the door is 
.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts teach or suggest a vehicle entry system including the limitations as claimed in claims 1, 5, 9 or 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110218709 teaches in a method for controlling at least one door of a vehicle, a movement of a mobile identification signal generator, assigned to the vehicle, relative to the vehicle is sensed as a function of time. A future position of the mobile identification signal generator is estimated at a future time based on the position, the speed of movement and the direction of movement of the mobile identification signal generator at the current time, and furthermore an unlocking condition is detected if the future position of the mobile identification signal generator is within a predetermined range. Finally, the at least one door is unlocked and/or opened based on the unlocking condition. As a result of the estimation of the position of an identification signal generator with respect to a next position measuring point, the reaction time and the susceptibility to faults of an access arrangement can be improved.

US 20200086852 teaches a vehicle system for enabling vehicle occupants to maximize their time inside a vehicle during a remote parking operation, so as to limit exposure to adverse weather. An example vehicle includes a door, a sensor, and a processor. The processor is configured to determine a minimum open door angle for an occupant to exit, determine a vehicle path for execution of a remote parking operation, and, responsive to determining via the sensor during execution of the remote parking operation that the door is prevented from opening to the minimum door angle, pause execution of the remote parking operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689